ﬂantteh ﬁvtates Qtuurt of Qpptals

For the Seventh Circuit
Chicago, Illinois 60604
August 30, 2004
Before
Hon. KENNETH F. RIPPLE, Circuit Judge
Hon. DIANE P. WOOD, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 02-3738
ESTEBAN MONTANO, et al., Appeal from the United States
Plaintiﬂfs—Appellees, District Court for the
Northern District of Illinois,
v. Eastern Division.
CITY OF CHICAGO, et al., No. 97 C 8035

Defendants-Appellants.
John C. O'Meara,* Judge.

ORDER

On July 13, 2004, this Court issued its opinion in this case. By letter dated July 14, 2004,
the City of Chicago brought several concerns to our attention. To the extent that the letter was

designed to be a petition for rehearing, we hereby DENY it. We make the following technical
corrections to the opinion:

 

* Of the Eastern District of Michigan, sitting by designation.

No. 02-3738

Slip Op. p.3, line 3 should read as follows:

“Atliano and LaFrancis, who claimed to be responding to”
Slip Op. p.3, line 6, should read as follows:

“ensuing pat-down for weapons, Ofﬁcer Atilano allegedly”
Slip Op. p.16, section IV, should read as follows:

“We VACATE the September 25 order insofar as it dismissed

the supplemental state-law claims and REMAND to the

district court for further proceedings consistent with this
opinion. Circuit Rule 36 shall apply on remand.”

Page 2